Citation Nr: 9916984	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-35 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for leukemia secondary to 
exposure to toxic chemicals during a period of inactive duty 
training.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955 
and from October 1990 to May 1991 with periods of active duty 
for training (ADT) and inactive duty training (IDT).

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In a April 1996 rating decision, the veteran was denied 
entitlement to service connection for leukemia under 38 
U.S.C.A. § 1151 (West 1991).  In the May 1996 notice of 
disagreement, the veteran indicated that he was not raising 
the issue of compensation under 38 U.S.C.A. § 1151.  
Consequently, this issue is not before the Board at this 
time.  However, in subsequent statements, the veteran appears 
to raise other issues, including issues of entitlement to 
service connection for colon cancer and entitlement to 
service connection for leukemia secondary to radiation 
exposure.

The Board must review all issues that are reasonably raised 
from a liberal reading of the veteran's substantive appeal.  
EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  However, the 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 1991 
& Supp. 1998).  If the veteran wishes to raise additional 
claims or base the claim of entitlement to service connection 
for leukemia on a different basis than the one in which he 
has repeated raised with the VA, he must first do so with the 
RO.  These issues are not inextricably intertwined with the 
issue certified on appeal at this time.  See Parker v. Brown, 
7 Vet.App. 116 (1994).  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.  38 U.S.C.A. 
§ 7105(a) (West 1991).




REMAND

The veteran contends that his exposure to toxic substances 
during periods of IDT in the summer of 1974 or 1975 caused 
his hairy cell leukemia.  The veteran does not specifically 
identify the toxic substances involved.  More recently, he 
has emphasized claimed exposure to radioactive substances.  A 
January 1996 statement from the Environmental Public Affairs 
Office at McClellan Air Force Base notes that the site the 
veteran reported working at cross references to a site 
currently identified as Investigative Cluster (IC) 19.  Some 
of the types of contaminates found in the soil at IC 19 were 
associated with burnt fuel compounds.  Extensive efforts by 
both the RO and the veteran to obtain additional information 
regarding the veteran's exposure to toxic substances in 1974 
or 1975 have failed and no other toxic substance has been 
identified.  

In March 1998, William A. Newsom, Jr., M.D., wrote that the 
veteran had requested his opinion regarding whether his 
exposure to toxic chemicals played a causative role in his 
leukemia and other disabilities.  Dr. Newsom stated that 
"none of the above malignancies [including leukemia] has a 
specific known cause."  He commented that "epidemiologic 
evidence" indicates that "exposure to toxic chemicals" 
increases the risk of "these disorders as a group."  He 
then states that it is his opinion that the veteran's toxic 
chemical exposure is "like [sic] as not a contributing 
factor to the subsequent development of hairy cell 
leukemia." 

The record also contains a medical opinion from a VA 
physician dated March 1998.  The doctor noted that the cause 
of hairy cell leukemia is unknown.  He observed that it was 
"postulated" that some cases could be due to work 
environment or exposures to radiation or chemicals.  "One 
study" suggesting that chemical exposure was a possible 
etiology, but a "second study" failed to confirm the first.  
The physician concluded that it is "possible but not 
probable" that the veteran's hairy cell leukemia was due to 
solvent and chemical exposure.  

Based on a review of both opinions, the Board must find that 
neither physician has articulated clear grounds for his 
conclusion.  The basis for the conclusion that the veteran's 
alleged exposure to burnt fuel compounds or some other 
unidentified substance, is, or is not, the cause of the 
veteran's leukemia is very unclear.  None of the "studies" 
mentioned by either physician is identified and thus the 
basis for the opinions can not be assessed.

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded, evidence will be presumed to be true as required by 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) and King v. 
Brown, 5 Vet. App. 19, 21 (1993).  In light of the opinion of 
Dr. Newsom, the Board must find the veteran's claim of 
entitlement to service connection for leukemia secondary to 
exposure to toxic chemicals during a period of inactive duty 
training to be well grounded.  In this case, the importance 
of clear and unambiguous medical findings regarding the 
etiology of this disability is clear.  Under 38 C.F.R. 
§ 3.327 (1998), the Board believes that additional 
information must be elicited to determine the probative value 
of the medical opinions of record. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess any 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, which have not been previously 
secured.

2.   The RO should send a complete copy 
of this REMAND to Dr. Newsom, located at 
the Sierra Nevada Cancer Center, Grass 
Valley, California.  Dr. Newsom should be 
requested to offer an explicit rational, 
if possible, for his opinion that it is 
as likely as not that the veteran's 
exposure to toxic substances is a 
contributing factor to the subsequent 
development of hairy cell leukemia.  He 
should also be requested to provide 
citation to the epidemiologic study or 
studies that he believes supports his 
conclusion.  

3.  The claims file and a complete copy 
of this REMAND must be forwarded to the 
VA examiner who provided the medical 
opinion of March 1998.  The examiner is 
requested to again review the veteran's 
claims folders and offer an explicit 
rational, if possible, for his opinion 
that it is "possible but not probable" 
that the veteran's hairy cell leukemia 
was due to solvent and chemical exposure.  
The physician should provide citation to 
the two studies referenced in his March 
1998 opinion, and any other study he 
believes is relevant to the issue on 
appeal.  The examination of the veteran 
is not necessary, however, the Board 
authorizes such an examination if deemed 
appropriate by the examiner.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for 
leukemia secondary to exposure to toxic 
chemicals during a period of inactive 
duty training should be readjudicated by 
the RO.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for 
consideration of any issue which properly is in an appellate 
status.  In this latter respect the Board reminds the veteran 
that it may ultimately exercise appellate jurisdiction only 
when there has been a timely presentation of a notice of 
disagreement, and the perfecting of an appeal with the 
submission of a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
See also Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996) (It 
is a well established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.); FW/PBS, Inc. v. Dallas, 493 
U.S. 215, 230-31 (1990).  By this action, the Board intimates 
no opinion, legal or factual, as the ultimate disposition 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










